JACOBS, J., concurring: I have difficulty understanding how petitioner was able to prove that the core deposits have (1) an ascertainable cost basis separate from that of the goodwill of the acquired banks, and (2) a limited useful life, the duration of which can be determined with reasonable certainty. Nonetheless, petitioner did. Not being the trier of the facts in this case, I do not wish to, and shall not, substitute my judgment for that of the trial judge. Based on the factual predicate that the core deposits have an ascertainable cost basis separate from goodwill and that the core deposits have a determinable useful life, I am bound to concur with the result reached herein. Parker and WRIGHT, JJ., agree with this concurring opinion.